DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Lack of Rejoinder of Withdrawn Claims
As previously withdrawn claims 1-13 have been cancelled, there is no rejoinder of withdrawn claims in this office action.

Allowable Subject Matter
Claim 14 is allowed.
The following is an examiner’s statement of reasons for allowance:

Shipman et al. (US Publication 2014/0087901 A1) is considered the closest prior art reference to the
claimed invention of independent claim 14.

Claim 14 claims:
	A bicycle rear derailleur, configured to be mounted on a bicycle frame, comprising:
a battery assembly, comprising a battery casing and a battery, wherein the battery casing has a fixed portion, an accommodation portion, and a mount portion, the fixed portion of the battery casing is configured to be mounted on the bicycle frame, and the battery is disposed in the accommodation portion of the battery casing;
a movable component;
a linkage assembly, comprising a first link and a second link, wherein an end of the first link and an end of the second link are pivotably disposed on the mount portion of the battery casing, and the other end of the first link and the other end of the second link are pivotably disposed on the movable component;
a chain guide, pivotably disposed on the movable component; and
a motor, electrically connected to the battery, wherein the motor is configured to drive the linkage assembly to move the movable component and the chain guide with respect to the bicycle frame;
wherein a pivot axis of the first link with respect to the battery casing passes the accommodation portion of the battery casing and the battery.

Shipman et al. (considered the prior art of record) does not disclose nor would be obvious to the limitation(s) of “wherein a pivot axis of the first link with respect to the battery casing passes the accommodation portion of the battery casing and the battery”, in conjunction with the remaining limitations of independent claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/